DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
Claim 5 recites that “the central body has a polygonal cross-section, each of the first butterfly-shaped wing and the second butterfly-shaped wing is formed of one or more of the sub-supporting columns connected to each other, and each of the sub-supporting columns has a circle cross-section or an oval cross-section.” The disclosed sub-supporting columns in the specification ([0032]-[0035], FIG. 4) are parts of 42 and 43. No part of 42 or 43 are not circles or ovals. They have round or bulbous portions, but not anything of the claimed shapes. There is no special definition of these terms in the specification, and structures with the shapes under their ordinary meanings are not found in the specification and are not enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, the subject matter of claim 5 is not disclosed or enabled. As such, one in the art interpreting claim 5 would not have had a clear understanding of the scope of the claim.
Claim 9 recites that “a center width of each of the spacers between adjacent ones of the sub-pixel grooves is smaller than a minimum distance between adjacent ones of the sub-pixel grooves, and a width of two edges of each of the spacers is greater than the minimum distance between adjacent ones of the sub-pixel grooves.” This is unclear. It is not clear what “width of two edges” refers to; edges usually refer to line without width. It is not clear whether “the minimum distance between adjacent ones of the sub-pixel grooves” refers to adjacent spacers’ grooves or adjacent grooves in a single spacer. The language is generally awkward.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pyon, US 2014/0252321. 
Claim 1: Pyon discloses
a substrate (21); 
a driving circuit layer (211-218) disposed on the substrate; 
a pixel definition layer (219) disposed on the driving circuit layer, and comprising a plurality of pixel definition units arranged at intervals and a plurality of sub-pixel grooves located between the plurality of pixel definition units (FIG. 3); 
and a support layer disposed on the pixel definition layer and comprising a plurality of spacers (41/42/43) arranged on the pixel definition unit at intervals, wherein the spacers are disposed between adjacent ones of the sub-pixel grooves, and the spacers are formed of a plurality of sub-supporting columns (FIG. 3).
Claim 2: each of the plurality of sub-pixel grooves has a symmetry axis positioned on a first straight line (diagonal lines, FIG. 2) and vertexes arranged opposite to each other, and each of the spacers has a center point positioned on the first straight line (FIG. 2).
Claim 3: a cross-section of each of the sub-supporting columns has a shape comprising one or more of a polygon, a circle, or an oval (FIGS. 4-6).
Claim 8: all of the spacers have a same height (FIG. 1).
Claim 10: Pyon discloses a display device, comprising the display panel of claim 1 (Pyon, abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pyon in view of Kwon, US 2011/0221334.
Claim 4: Pyon does not disclose the shape of claim 4. However, it was known in the art. See Kwon, which discloses
a central body (intersection portion of 40a, Kwon FIG. 1) arranged between vertexes of adjacent ones of the sub-pixel grooves (13); 
a first butterfly-shaped wing (left and top legs of 40a) arranged corresponding to one of the vertexes of the sub-pixel grooves, and having a middle part connected to the central body; 
and a second butterfly-shaped wing (bottom and right legs of 40a) arranged corresponding to another one of the vertexes of the sub-pixel grooves, and having a middle part connected to the central body, 
wherein the first butterfly-shaped wing and the second butterfly-shaped wing are arranged in a pair on opposite sides of the central body, and an edge of each of the first butterfly-shaped wing and the second butterfly-shaped wing extends alongside an edge of one of the sub-pixel grooves (FIG. 1).
It would have been obvious to have used the supports 41 of Pyon in the display with the geometry of Kwon in order to adequately support the sealing substrate (23 of Pyon, 20 of Kwon).
Claim 6: in the first butterfly-shaped wing, the second butterfly-shaped wing, and the central body are integrally disposed (Kwon FIG. 1).
Claim 7: each of the spacers has a cross-section of an axially symmetric shape and a symmetry axis parallel or perpendicular to the first straight line (Kwon FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER BRADFORD/Primary Examiner, Art Unit 2897